Citation Nr: 1611201	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  10-09 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from April 1968 to April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision in which the Department of Veterans' Affairs (VA) Regional Office (RO) in Houston, Texas continued the 20 percent disability rating assigned for the Veteran's service-connected diabetes mellitus, type II.  After receiving notice of that determination in June 2008, the Veteran perfected a timely appeal with respect to this decision.  

During the pendency of this appeal, the Veteran requested and was scheduled for a videoconference hearing before a Veterans Law Judge (VLJ) at the Houston RO in March 2016.  In a February 2016 letter, the RO notified the Veteran as to the date, time, and location of his hearing.  The letter also provided the Veteran with the option to request a different type of hearing or withdraw his hearing request altogether.  In correspondence dated in March 2016, the Veteran withdrew his request for a hearing.  See 38 C.F.R. §20.702(e) (a request for a hearing may be withdrawn by the appellant at any time before the date of the hearing).  Therefore, no hearing is required prior to consideration of the appeal.


FINDINGS OF FACT

Prior to the promulgation of a decision on appeal, the Board received notification from the Veteran to the effect that he no longer intended to appeal his claim seeking a rating in excess of 20 percent for service-connected diabetes mellitus, type II.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the claim for a higher rating for diabetes mellitus, type II, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran may withdraw his appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204 (2015).  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d) (West 2014); 38 C.F.R. §§ 20.101, 20.202 (2015).  

As previously noted, a May 2008 rating decision denied a rating in excess of 20 percent for diabetes mellitus, type II.  In his July 2008 notice of disagreement (NOD), the Veteran disagreed with the RO's denial of his claim, and in February 2010, he perfected a timely appeal with respect to this issue and requested a hearing before a Veterans Law Judge either through videoconference or at the RO. 

After the claim had been certified for appeal in January 2016, in a statement dated in March 2016, the Veteran expressed his desire to withdraw from appellate review his requested hearing, and his appeal for a rating in excess of 20 percent for diabetes mellitus, type II.  In view of the Veteran's expressed desire, the Board concludes that further action with regard to his claim of entitlement to a rating in excess of 20 percent for service-connected diabetes mellitus, type II, is not appropriate.  38 U.S.C.A. § 7105(d) (West 2014); 38 C.F.R. § 20.204 (2015).  The Board does not have jurisdiction over this withdrawn issue and, as such, must dismiss the appeal of this claim.  See 38 U.S.C.A. § 7105(d) (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2015). 






(CONTINUED ON NEXT PAGE)


ORDER

The appeal of a claim for a rating in excess of 20 percent for service-connected diabetes mellitus, type II, is dismissed.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


